Fourth Court of Appeals
                                   San Antonio, Texas

                                           May 2, 2019

                                      No. 04-19-00078-CV

                    NABORS DRILLING TECHNOLOGIES USA, INC.,
                                   Appellant

                                                 v.

                         Leslie Wayne RATLIFF and Shannon Ratliff,
                                        Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 15-05-00091-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER

       On February 28, 2019, this court ordered the court reporter to file the reporter’s record
within thirty (30) days of the date appellant filed proof of payment of the reporter’s fee. We
advised the court reporter that further requests for extension of time to file the reporter’s record
would be disfavored. Appellant filed proof of payment on March 11, 2019, making the reporter’s
record due by April 10, 2019. On April 15, 2019, the court reporter filed a notice of late record
requesting until April 22, 2019 to file the reporter’s record. On April 16, 2019, this court granted
the court reporter’s request and ordered that the reporter’s record be filed no later than April 22,
2019. We advised the court reporter that no further requests for extension of time to file the
reporter’s record will be granted.

         On April 23, 2019, the court reporter filed another notice of late record requesting until
May 6, 2019 to file the reporter’s record. It is ORDERED that the court reporter, Ms. Leticia
Escamilla, file the reporter’s record in this court no later than May 6, 2019. If the record is not
received by such date, an order will be issued directing Ms. Escamilla to appear before this court
in person and show cause why she should not be held in contempt for failing to file the record.
The clerk of this court shall cause a copy of this order to be served on Ms. Escamilla by certified
mail, return receipt requested, or give other personal notice of this order with proof of delivery.
Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy
of this order on the Honorable Russell Wilson, Judge of the 81st Judicial District Court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court